MEMORANDUM **
Shan Song Lin, a native and citizen of China, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an Immigration Judge’s order denying his application for asylum and withholding of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for substantial evidence the BIA’s determination that an applicant has not established eligibility for asylum, and we must uphold the BIA’s decision unless the evidence compels a contrary result. Singh v. INS, 134 F.3d 962, 966 (9th Cir.1998). We deny the petition.
Lin testified that he was expelled from high school and detained by police for five days, without being physically harmed, because he posted handbills in support of the anti-government movement. He also testified that he was asked to resign from his job because he participated in a worker’s strike, and had difficulty finding another job. Because this evidence does not compel the conclusion that Lin was persecuted or has a well-founded fear of persecution on account of an enumerated ground, the BIA’s determination that Lin failed to establish eligibility for asylum is supported by substantial evidence. See Acewicz v. INS, 984 F.2d 1056, 1061-62 (9th Cir. 1993). It follows that he failed to meet the more stringent standard for withholding of deportation. See id. at 1062.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.